Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor, cylinder switch, filter membrane, bayonet or bayonet connection, bottom of the cylinder, vacuum pump, screw threads, rotating shaft and neck of the collection bottle and barrel body variously recited in claims 1-6 must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Upon submission of corrected drawings illustrating the above additional features accompanied by additional reference numerals, the Specification of the disclosure will require corresponding, amendments, as appropriate. 
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following terminology lacks antecedent basis: “the coastal sediments”, “the inner bottom of the separation cylinder”, “the outer wall”, “the inner center”, “the neck of the collection bottle”, and “the lower side of the collection bottle”. Also, “arranged along one diameter of the central baffle plate” is vague and indefinite as to number of different diameters encompassed by the baffle plate, and location or orientation of such ‘one diameter. 
In claim 2, “the inner diameter” lacks antecedent basis.
In each of claims 4 and 5, “the aperture of the filter membrane” lacks antecedent basis and is also confusing and illogical, since all filters, including filter membranes necessarily have numerous pores or apertures; correction to “apertures of the filter membrane…” is thus suggested.
The method claim 6 is written in a generally narrative, descriptive manner, the individual steps comprising the method must be clearly delineated; for instance, “Sampling: water sample sites were selected” should be replaced with “selecting water 
Additionally, claim 6 is also replete with numerous instances of lack of antecedent basis and lack of explanation of structural and functional relationship or nexus between the recited components, including at least “the debris” “the sediments to be separated”, “the central barrel plate” “the separation cylinder”, “the barrel body”, “the cylinder switch”, “the saturated”, “the sediments to be separated”, “the baffle plate control knob”, “the central baffle plate”, “the total volume…to be separated”, “the aqueous filter membrane” and “the filtration screen”, etc.; this can be partly resolved by adding one or more clauses to the beginning of claim 6 concerning “providing (of the various structural components, and incorporating the structure of independent apparatus claim 1).  
		ALLOWABLE SUBJECT MATTER

	Each of independent claims 1 and 6 would distinguish in view of respective recitations of there being a central baffle plate in an inner center of the separation cylinder with a rotating shaft arranged along a diameter of the central baffle plate, and baffle plate control knob and there being a welding nozzle arranged at the lower side of the collection bottle in turn being connected to a vacuum pump; in combination with the otherwise recited components of the integrated separation unit of holder, separation cylinder, collection bottle, stirring propeller with shaft, motor, and filtration screen with membrane, and such structure being useable for sampling and separation of microplastics and other contaminants from sediment and soil.
	The closest prior art constitutes the Non-Patent Literature Publications by Prata et al and Masura et al which cumulatively suggest the combination of structural components of an the integrated separation unit of holder, separation cylinder, collection bottle, stirring propeller with shaft, motor, and filtration screen with membrane, and such structure being useable for sampling and separation of microplastics and other contaminants from sediment and soil. Patents 3,539,155; 2,835,387 and 2,540,474 are also notable in that they teach various of these components for general liquid and solid filtration and separation. However, none of the prior art teaches or suggests the recitation of a sampling and separation system additionally encompassing there being a central baffle plate in an inner center of the separation cylinder with a rotating shaft arranged along a diameter of the central baffle plate, and baffle plate 
	Method claim 6 similarly would distinguish in view of the recited method steps concerning adjustment of the baffle plate control knob to make a central baffle pate in the separation cylinder parallel to the barrel body of the separation cylinder, as well as connecting the separation cylinder and collection bottle through a bayonet connection with a welding nozzle connected with the vacuum pump, the vacuum pump being switched on for suction filtration, upon which microplastics are collected over the aqueous filter membrane.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
02/28/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778